Case: 1:20-cv-01524 Document #: 14 Filed: 04/27/20 Page 1 of 13 PageID #:62


                                                          FIL7E/2D
                                                                 020
                                                                                    SXB
                                                               4/2
                                                                       . BRUTO    N
                                                             THOMA.SDG
                                                                     IS T R IC T COURT
                                                          CLERK, U.S
Case: 1:20-cv-01524 Document #: 14 Filed: 04/27/20 Page 2 of 13 PageID #:63
Case: 1:20-cv-01524 Document #: 14 Filed: 04/27/20 Page 3 of 13 PageID #:64
Case: 1:20-cv-01524 Document #: 14 Filed: 04/27/20 Page 4 of 13 PageID #:65
Case: 1:20-cv-01524 Document #: 14 Filed: 04/27/20 Page 5 of 13 PageID #:66
Case: 1:20-cv-01524 Document #: 14 Filed: 04/27/20 Page 6 of 13 PageID #:67
Case: 1:20-cv-01524 Document #: 14 Filed: 04/27/20 Page 7 of 13 PageID #:68
Case: 1:20-cv-01524 Document #: 14 Filed: 04/27/20 Page 8 of 13 PageID #:69
Case: 1:20-cv-01524 Document #: 14 Filed: 04/27/20 Page 9 of 13 PageID #:70
Case: 1:20-cv-01524 Document #: 14 Filed: 04/27/20 Page 10 of 13 PageID #:71
Case: 1:20-cv-01524 Document #: 14 Filed: 04/27/20 Page 11 of 13 PageID #:72
Case: 1:20-cv-01524 Document #: 14 Filed: 04/27/20 Page 12 of 13 PageID #:73
Case: 1:20-cv-01524 Document #: 14 Filed: 04/27/20 Page 13 of 13 PageID #:74
